Burke, J.
In the fall of 1909 defendant delivered at plaintiff’s elevator several thousand bushels of wheat, receiving therefor storage tickets. Among other such tickets was one dated November 6, 1909, for 873 bushels, net, known in this case as exhibit 32. Plaintiff contends that clerical error occurred at the time of the execution of this *254exhibit, and that in truth and fact said ticket was intended to be and should have been for 473 bushels, net. The action was tried in the court below to a jury, and found in favor of the plaintiff for the full amount demanded. The specifications of error necessary to a decision of this case relate to the introduction of certain books and memoranda of the elevator company, and allowing the agent of the elevator company to testify therefrom that such clerical error had in fact occurred.
(1) One Myhre acted as buyer for plaintiff’s elevator at the time of the transactions, and was a witness at the trial. He testifies that it was the invariable custom of his elevator to write down in a scale book the gross and net weights of-each load of grain received. This scale book consisted of about two hundred slips of paper fastened together in tablet form and perforated in the middle, so that each end was a duplicate of the other and containing blank lines as follows:
Load of ..........................................
From .............................................
To................................................
Weighed ..........................................
Gross ........................................ Lbs.
Tare ......................................... Lbs.
Net .......................................... Lbs.'
Net........................................... Bus.
Price ..........:.............................. cts.
Amt. $ ...........................................
Man on — off. Test -
He testifies that when a load was received, each half of the slip was filled out, and the stub retained in the pad while the detached end was given to the farmer. He further testifies that those slips were preserved for the purpose of checking and auditing, and that none of the slips delivered were ever destroyed; that occasionally one of the slips would become soiled or otherwise rendered useless, and in those cases the entire slip was torn out of the pad and thrown away. He produced at the trial four of those scale books or pads, and identified them as the originals used in his elevator at or about the time of the transactions in dispute, and identified and offered in evidence all of the *255stubs showing receipts of grain from the defendant. He also offered in evidence the storage receipts and stubs used during the same time, as well as the checks used in paying defendant for his grain during that period. Hpon the back of exhibit 32 aforesaid, we find the. following figures:
7750
4210
7730
4180.
4990
6) 28,860 (481
8
473
Said agent testified that these figures were made by him, and that they represented the net pounds of five storage loads delivered to him November 3-6, 1909, and produced the stubs from the scale book corresponding therewith. He testified that the storage tickets and the scale book stubs tallied in all particulars excepting that exhibit 32 was for 400 bushels more than was shown by the stubs. Said agent testified that he had no independent recollection of the facts, but that he kept the scale book in the regular course of business, and never issued anything but scale tickets in regular form, and that the same were correct. He also testifies that when he had helpers in the elevator, they conformed in all respects to these rules. All of the scale book stubs and storage tickets issued to defendant were offered and received in evidence over objection, and the agent using the same as memoranda testified as aforesaid. The specific objection to the scale book stubs was that they were mutilated, and that the scale tickets had been issued to the farmer and were the original, the stubs being merely secondary evidence. We do not believe there is anything in these objections. The agent testified that the scale ticket was made in duplicate, one delivered to the farmer and one kept. In such case each would be an original. Kelly v. Cargill Elevator Co. 7 N. D. 343, 75 N. W. 264. *256Moreover, the duplicate had been issued to defendant, and was presumably in his possession at the time of the trial. Neither is the objection that the book had been mutilated sound, where it is shown that all of the original entries are kept, and that only blanks and spoiled sheets have been detached.
Campbell v. Holland, 22 Neb. 587, 35 N. W. 871; Weigle v. Brautigam, 74 Ill. App. 285; Levine v. Lancashire Ins. Co. 66 Minn. 138, 68 N. W. 855. See also chap. 118, Sess. Laws 1907, now § 909, Comp. Laws 1913. And in Eobinson v. Dibble, 17 Fla. 457, it is held that where there are erasures and interlineations, the trial court determines as a matter of discretion whether or not they shall be submitted to the jury, and this discretion will not be reversed excepting for abuse. Peck v. Pierce, 63 Conn. 310, 28 Atl. 524, being a case especially in point, and there is a note in 52 L.R.A. 575, giving a full synopsis of the cases upon this question.
We are satisfied that the exhibits were admissible and should have been received in evidence.
(2) This objection goes to the testimony of the agent. Said agent admitted he had no independent recollection of each of the tickets that went to make up exhibit 32, but claims that he knew that the entries were made according to the facts, and that, therefore, the tickets were a verity, and that no wheat had been received unless shown upon such scale book. This is admissible. Schettler v. Tones, 20 Wis. 412. Vol. 10 M. A. L. 331. We find no errors in the admission of any testimony of this witness. ■
(3) The remaining assignments of error relate to the refusal of the trial court to direct a verdict in favor of the defendant upon the theory that no competent evidence had been offered by plaintiff, and, therefore, there was nothing for the jury to consider. We have already held in ¶¶ 1 and 2 that such evidence was properly admitted. It was sufficient to carry the case to the jury, and supports the verdict at this time. The judgment of the trial court is in all things affirmed.